DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 19 recite the limitation " G652.D category installed optical fibres and G657.A1 category optical fibre”.  It is not clear the claimed limitation requires any specific structural limitations.  For examination purposes, any single mode optical fiber is considered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 4,852,968 to Reed.
 	Fig. 12 of Reed is reproduced for a reference.

    PNG
    media_image1.png
    275
    616
    media_image1.png
    Greyscale
 
 	Reed shows the following.
 	1. An optical fibre comprising: a glass core (see column 2, lines 1-8) defined by a core refractive index profile; a glass cladding (see column 2, lines 1-8) surrounding the glass core, wherein the glass cladding is defined by a cladding relative refractive index wherein the cladding relative refractive index has an inner trench and an outer trench (see fig. 12 above), wherein the inner trench and the outer trench are down doped relative to the cladding relative refractive index, wherein the optical fibre has a mode field diameter in range of 8.7 microns to 9.7 microns (column 11, lines 1-17) at a wavelength of 1310 nanometer.
 	Reed discloses every aspect of claimed invention except for the macro-bend loss upto 0.5 decibel per turn corresponding to wavelength of 1550 nanometer at bending radius of 7.5 millimeter and upto 0.1 decibel per turn corresponding to wavelength of 1625 nanometer at bending radius of 7.5 millimeter.  It would have 
 	Re claim 2, Reed discloses every aspect of claimed invention except for the claimed thickness and the relative refractive index of an intermediate cladding.
It would have been obvious to the ordinary skilled person in the art at the time of the invention to include the claimed thickness and the relative refractive index of an intermediate cladding, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claim 3, Reed shows in column 3, lines 60- end the trench parameters are chosen such that fiber characteristics are improved.  It would have been obvious to the ordinary skilled person in the art at the time of the invention to include the claimed curve parameter and the relative refractive index, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claims 4-8, Reed discloses every aspect of claimed invention except for the claimed thickness/radius, the relative refractive index, and parameters.

 	Re claims 9 and 19, Reed shows a single mode optical fiber, and it is clear the optical fiber can be coupled to any optical device as needed.
	Re claim 10, Reed shows in column 8, lines 42-55 that optimum significant fiber parameters can be deduced with the aid of computer-aided modeling studies.  It would have been obvious to the ordinary skilled person in the art at the time of the invention to include the claimed values/ranges, since it has been held that prior art, discovering the optimum or workable ranges/values involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claims 11-18 and 20, the claimed similar limitations are greatly discussed above.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.